Hr. Justice Gary delivered the opinion of the Court. The abstract shows that July 17, 1896, a jury was impaneled and returned a verdict for the appellees for $77.82, on which judgment was entered. It does not show whether the cause was called in its order upon the regular calendar of the court, or upon a short cause calendar; whether it was tried ex parte, or with both parties present and contesting. What evidence was put in does not appear. Whether the affidavit by the appellant as to merits, and of the clerk of the attorneys of the appellants as to the order of business in their office, were relevant to the question before the court on a motion to set aside the judgment, is only to be guessed at; and however meritorious the motion may have been, the abstract of the bill of exceptions shows no exception to its denial. Thompson v. Economy Furniture Co., 64 Ill. App. 140, is in point, and the judgment is affirmed.